Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 6 are amended, claims 2, 4-5, 7-9, 11-12 and 14 are previously presented, claim 13 is cancelled, claims 9-12 and 14-15 are withdrawn and claims 3, 10 and 15 are originally submitted. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg et al (US 2017/0173692 A1) herein referred to as Myerberg.
Regarding claim 1, A three dimensional printing apparatus for three dimensional printing of an ink comprising microparticles suspended in a printing medium, the apparatus comprising: a tubular nozzle (110) with a tapered tip having an outlet for dispensing the ink therethrough (figure 4); a first acoustic transducer (130) provided on the nozzle to produce a first structural vibration in the nozzle at a first frequency; and a second acoustic transducer provided on the nozzle to produce a second structural vibration in the nozzle at a second frequency, the first frequency being higher than the second frequency [0101]; wherein when the ink is being dispensed through the nozzle, the first structural vibration accumulates microparticles in longitudinal streamlines at pressure nodes created in the printing medium, and the second structural vibration aligns the accumulated microparticles in the longitudinal streamlines towards a single central streamline in the printing medium in the direction of the outlet [0101].  As for the limitation where the structural vibration of the nozzle at a first frequency and the second acoustic transducer occurs at a second frequency, wherein when the ink is being dispensed through the nozzle, the first structural vibration accumulates microparticles in longitudinal streamlines at pressure nodes created in the printing medium, and the second structural vibration aligns the accumulated microparticles in the longitudinal streamlines towards a single central streamline in the printing medium in the direction of the outlet, the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Applicant has amended the claim limitation to include: the microparticles in the ink comprising biological microparticles. MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 2-3, Myerberg teaches the first frequency and the second frequency are different multiples of a fundamental frequency; the first frequency is a higher order frequency relative to the second frequency; since Myerberg’s invention is capable of providing different energies based on the material of layer [0185]. As per MPEP §2114, that apparatus claims are not limited by the function they perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claims 4-6, Myerberg teaches the first structural vibration and the second structural vibration are perpendicular to a flow path of the ink in the nozzle; the first frequency is a third harmonic and the second frequency is a fundamental frequency; the first frequency are supplied to the acoustic transducer at a power ratio of 9 to 1, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (US 2017/0173692 A1). 
Regarding claims 7-8, Myerberg discloses the transducer can be positioned in a number of locations on the extruder according to intended use [0183]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second acoustic transducer is provided downstream of the first acoustic transducer between the first acoustic transducer and the tapered tip and the first acoustic transducer and the second acoustic transducer are collinear on the nozzle according to intended use and to improve layer to layer bonding [0183-0184]. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. Applicant argues Myerberg does not disclose the nozzle comprises the ink to be dispensed therethrough, and the microparticles in the ink comprises biological microparticles. However, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Applicant has amended claim 6 and the 112 (b) rejection is withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743